EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Brian McKnight on 02/15/2022.
The application has been amended as follows:
In order to ensure proper antecedent basis, in claim 1, the preamble is amended to read: “A trailer to an autonomous vehicle (AV)…”. Similarly, lines 10-11 of claim 1 are amended to read” “…whereby data from the at least one sensor is provided to the AV internal computing system…”
In order to ensure proper antecedent basis, in claim 7, the preamble is amended to read: “An autonomous vehicle (AV)…”. Similarly, line 8 of claim 7 is amended to read: “an AV internal computing system configured to receive…”

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pgs. 9-10, filed 12/21/2021, with respect to the 35 USC 103 claim rejections of claims 1, 4-7, 9-17, and 19-24 have been fully considered and are persuasive. The Examiner is in agreement with Applicant’s argument that none of the cited references teach or suggest “a trailer computing system that includes software code for handshaking with the AV internal computing system, and putting the AV internal computing system into a trailer mode” and “wherein the trailer computing an autonomous vehicle that is used for transporting ridesharing passengers. The prior art of record fails to provide, individually or in combination, the above-listed limitations of the claimed invention. The Examiner’s reasons for allowance are discussed further below. Accordingly, the 35 USC 103 claim rejections of claims 1, 4-7, 9-17, and 19-24 are withdrawn.

Allowable Subject Matter
Claims 1, 4-7, 9-17, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: as discussed above, the prior art of record fails to teach or suggest at least “A trailer to an autonomous vehicle that is utilized for transporting ridesharing passengers…”, “a trailer computing system that includes software code for handshaking with the AV internal computing system, and putting the AV internal computing system into a trailer mode” and “wherein the trailer computing system is further configured to communicate with a remote computing system over the data connection and through the autonomous vehicle when the trailer is connected to the autonomous vehicle.” In particular, the Examiner notes that none of the prior art of record (i.e., Mere, Cao, Vickroy, Gil, Qiu, Mattingly, Wood, DaCosta, and/or Anderson) are directed towards a trailer to an autonomous vehicle which is utilized for transporting ridesharing passengers. Further, a supplemental search proved unfruitful, yielding no results directed towards such a trailer/ridesharing vehicle system. As such, there is no motivation to combine the prior art of record in order to teach the claimed invention, as no references are directed towards a trailer to an autonomous vehicle that is utilized for transporting ridesharing passengers. Accordingly, independent claims 1, 7, and 14 are considered to be allowable. Claims 4-6, 9-13, 15-17, and 19-24 incorporate the allowable limitations of their respective independent claims. Accordingly, claims 4-6, 9-13, 15-17, and 19-24 are considered to be allowable under similar reasoning as independent claims 1, 7, and 14.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662    

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662